Title: To George Washington from William Cooke, 29 October 1795
From: Cooke, William
To: Washington, George


          
            Common Goal—New-Castle [Del.] 29th Octor 179⟨5⟩
          
          In the Prussian dominions during the life, of the late illustrious Monarch of that Kingdom, the meanest Vassal, or Peasant, had the priviledge, of approa⟨ch⟩ing their Monarch, either by Memorial, or in person, & making known to him their distress in case they were injur⟨ed⟩ or oppressed by a fellow Citizen, and almost in all Cases, He caused immediate Justice to be done. All mankind, Sir, agree that you are as illustrious a personage as the King of Prusia ever was. No one denies—but that you⟨r⟩ Military, & Political talents have been invariably used to establish a Government, founded on the purest principles of Civil & Political freedom; in order, that Justice might be as pure, & as accessable to each Citizen of the United States, as the Water that flows in the brook from the Mountains side. In a Country thus free, I trust I may enjoy a priviledge, Common to mankind, even in despotic Governments. I then proceed Sir, to lay my case befor⟨e⟩ you; In the year 1788 I was Concerned in an extensive Commercial house in Charleston, So. Carolina—In that year the installment laws of that Country Commenced—which produced almost immediate ruin, to a great number of honest & Wealthy Merchants. I stand—perhaps, the first in this list. At the time those laws were enacted the House, to which I belonged, was largely indebted to a Mercantile House in Philadelphia—Coxe & Frazier—the Mr Coxe, that is now Commissioner of the revenue of the United States. When I found, the existing laws of Carolina, had deprived me from Collecting in my debts & by that means, from paying those, who had demands against the house. I proceeded immediately to evince my abhorrance of such laws, & a determination to adhere to the purest principles of

Mercantile integrity; to do this in the clearest & most unequivocal manner, I notified to those who had demands on the Concern—that any property belonging to the Company, or to myself, would be given to satisfy any demand against said house. this offer was repeatedly made to Messrs Coxe & Frazier, but they declined accepting it, & at the same time urged that bonds to double the Amount of their demand should be deposited in the hands of their Attornies—to lie at my risque, but to be at their absolute Controul, & the Monies ariseing from said bonds to be paid over to them, until their debt with Interest should be fully paid. One of the Attornies of these Gentlemen, is John Julius Pringle Esqr. Atty General for the United states in South Carolina—With this Gentleman, I lodged bonds to the amot of £6500 Sterling—to pay a debt of £4300—besides this—eight Lotts in the town of Baltimore are also held as a further security Worth £1500 Sterling. at the time of making the assignmts of the bonds, An express & absolute Stipulation was made between John Julius Pringle Esqr. & myself that I should never again be called on for the payment of said debt to Coxe & Frazier, unless the bonds lodged, ultimately proved insufficient; & that in the mean time I should not be liable to be arrested—nor my property to Attachment, to satisfie said debt. Thus Sir, I closed my Commercial Concerns in Carolina with the intire loss of my whole Fortune from the fatal laws of that State; My attachment to America remaining still unshaken—on the ratification of the present Government, I again determined to risque my future Views in America; for the truth of the whole or many of the above assertions I beg to refer you to an Honorable Member of Senate from that State—Mr Butler. For the last three years—with an exception of short intervals I have been in the West Indies from whence I arrived in Philadelphia about the 1st Octor—immediately on my arrival I waited on Mr Tench Coxe to know, if his debt was paid—& requested a Statement of the Accot—which on the 11th inst. I recd under his own Signature—by which it appears there is still a ballce of about £1979 Sterling due—but the bonds & Lotts in Baltimore still lying, under the original stipulation for the payment, & Monies coming by almost every opportunity from Charleston, as you will see from the Credits in the Accot—Copy of which I inclose you, together with a list of the Bonds. Finding the ballce due so small, & the property lying for the payment so

large—I informed Mr Coxe, that I would endeavour & pay the ballce due, & take my property again into my own possession—but I could not effect this without the aid of Mr Daniel Ludlow of New York—having only 2000$ in Cash & 2000$ in a note with me. I proceeded to Powlahs-hook & Communicated the business to Mr Ludlow, but he at the moment being ill; would make no engagements in business. I returned to Philadelphia, Comm⟨u⟩nicated his answer to Mr Coxe, & informed him that I would defer doing any thing further in the business for some Weeks. On Friday evening last he called on me, at Mrs Lawsons—& informed me that he had a variety of Speculations in View, & that I must immediately pay him the 2000$ in Cash—& also the note for 2000$ or I should not leave the City. My injured feelings could not but treat him wit⟨h⟩ the Contempt he merited. I left the City on Sunday at 12 oClock & came to this place to embark for Georgia—& on monday evening Just as I was Stepping into the boat, the Vessel being under way—I was arrested by order of Mr Tench Coxe—& informed by Mr Levy his attorney, that unless I immediately Complied with his request, that I must go to the Common Goal, I remonstrated against the measure as the most Cruel & unjus⟨t⟩ that could be exercised against a man—my arguments were urged in Vain—& I was immediately Committed to the Common Goal of this place, among men of the lowest class, & without having either Clothes or money with me, both of which was on board the Vessel, and are gone on to Georgia The injury and outrage is such as must interest every good man, but you Sir, I am sure will feel it as you ought.
          The favor I have then to solicit from you⟨r⟩ hands, after laying my case before you, is—that you direct, or request, the Chief Justice of the United states—to have me removed By Habeas Corpus before him in the City of Philadelphi⟨a⟩ if the laws & Constitution of our Country will admit of it. If I cannot be immediately redressed from the injury I am now borne down with—it will alienate my Heart & affections from the United States forever—& I will Sir—in your presence make a recantation of my allegiance to them. In many parts of the British Dominions my interest & influence is much greater than in the United states—and in order to shew whether I have used that influence to the benefit of this Country—I beg you Sir, to direct Mr Brown—printer of the daily advertiser to furnish you with a paper containing a

Memorial, to the Governor of Bermuda, & a piece, addressed to the inhabitants of that Island—published in Philadelphia in May last, by which means one of the most lucretive branches of the American Commerce was rescued from Spoliation & the Governor of Bermuda, injured by the loss of his Colonial Salary of near £500—that Currency ⅌ ann.—from my Zeal to Serve the interest of this Country. Notwithstanding, I was sacraficed by one of the State Governments, almost to beggary I have never solicited a place under the present Government of the Smallest profit. Others perhaps less intitled are enjoying consequence & profit from them, and among that Number is my Oppresser—I perhaps have a better Key of his Charactor than most other men, & that Key shall be turned, & information let loose to the Public. I shall receive an Answer to this letter with much gratitude whether you Serve me, or not. for it will always be a Satisfaction to me, to recollect that under my distress I applied to the greatest Charactor (in what is thought to be the freeest Country in the World[)]—with the Sincerest attachment, & most profound respect I have the honor to be Your Most obedt Servant
          
            Wm Cooke
          
        